PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hatamian, Mehdi
Application No. 16/945,768
Filed: 31 Jul 2020
For: MODULAR WATER PURIFICATION DEVICE
:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.313(c), filed June 8, 2021, to withdraw the above-identified application from issue after payment of the issue fee.  This is also a decision on the concurrently filed Petition under 37 CFR 1.182 to Expedite Processing.

As the requisite $210.00 petition fee has been submitted, the petition for expedited consideration is GRANTED.

The petition under 37 CFR 1.313(c) is also GRANTED.

The above-identified application is withdrawn from issue for consideration of a submission under 37 CFR 1.114 (request for continued examination).  See 37 CFR 1.313(c)(2).

Petitioner is advised that the issue fee paid on May 17, 2021, cannot be refunded.  If, however, this application is again allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance.1

Telephone inquiries should be directed to the undersigned at (571) 272-3206.

This application is being referred to Technology Center Art Unit 1772 for processing of the request for continued examination under 37 CFR 1.114.



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                         


    
        
            
    

    
        1	1  The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part B – Fee(s) Transmittal Form (along with any balance due at the time of submission).  Petitioner is advised that the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment of the application.